            Case 4:19-cr-00690-JAS-LCK Document 23 Filed 04/30/19 Page 1 of 6



1    Law Office of
     MICHAEL J. BLOOM, PC
2    100 North Stone Avenue, Ste. 701
     Tucson, Arizona 85701
3    MICHAEL J. BLOOM (AZ Bar No. 004897)
     Email: mike@michaeljbloom.net
4    Telephone: (520) 882-9904
     Fax: (520) 628-7861
5
     Law Office of
6    HERNANDEZ & HAMILTON, PC
     The Johnson House Offices
7    455 West Paseo Redondo
     Tucson, Arizona 85701-8254
8    JOSHUA F. HAMILTON (AZ Bar No. 028084)
     Email: Josh@Hernandez-Hamilton.com
9    Telephone: (520) 882-8823
     Fax: (520) 882-8414
10
     Attorneys for Defendant Norman
11
                          IN THE UNITED STATES DISTRICT COURT
12

13                               FOR THE DISTRICT OF ARIZONA
14
     United States of America,                     No. CR19-00690-TUC-JAS(LCK)
15                        Plaintiff,
16                                                RESPONSE TO GOVERNMENT’S
             vs.                                    APPLICATION FOR ORDER
17
                                                     REGARDING CRIMINAL
18   Alexander True Norman,                        FORFEITURE OF PROPERY IN
                       Defendant.                    GOVERNMENT CUSTODY
19

20

21           The defendant, Alexander True Norman, by and through counsel
22   undersigned, hereby responds to the government’s Application for Order
23
     Regarding Criminal Forfeiture of Property in Government Custody [Doc. 22]
24

25   wherein it seeks Court permission to continue to withhold Mr. Norman’s vehicle
26
     pending the resolution of this case. For the reasons outlined below, this Court
27

28   should deny the government’s application and, further, order the government to



                                              1
           Case 4:19-cr-00690-JAS-LCK Document 23 Filed 04/30/19 Page 2 of 6



1    immediately return the seized property. U.S. Const., amend. IV, V, XIV; Fed. R.
2
     Crim. 32.2, 41(g). The grounds for this response are set forth in the accompanying
3

4    Memorandum of Points and Authorities.
5
                   MEMORANDUM OF POINTS AND AUTHORITIES
6

7
     I.     BACKGROUND

8           On February 15, 2019, Alex Norman was arrested by HSI for attempted
9
     enticement of a minor, in violation of 18 U.S.C. § 2422(b). Agents also seized his
10

11   vehicle, a black 2018 Honda Civic, which his mother had purchased for him to use
12
     while attending graduate school at the University of Arizona. On March 8, 2019,
13

14
     HSI initiated administrative forfeiture proceedings against the Honda Civic

15   pursuant to the Civil Asset Forfeiture Reform Act (“CAFRA”), 18 U.S.C. § 983,
16
     providing notice of its intent to forfeit the vehicle. Mr. Norman and his mother
17

18   timely submitted claims and contested the government’s alleged grounds for
19
     forfeiture.   On April 12, 2019, HSI responded with a letter indicating it had
20

21
     terminated its administrative forfeiture proceedings and that the forfeiture matter

22   “will be handled through the[] criminal proceedings.”          Thus, because the
23
     government elected to abandon administrative CAFRA proceedings and chose not
24

25   to pursue civil in rem judicial proceedings, the only remaining basis for forfeiture
26
     of the vehicle is the forfeiture allegation contained in the indictment. [Doc. 10.]
27

28
     On April 28, 2019, counsel undersigned requested the government release the



                                              2
           Case 4:19-cr-00690-JAS-LCK Document 23 Filed 04/30/19 Page 3 of 6



1    vehicle pending resolution of the criminal matter. The government refused and,
2
     instead, now seeks Court authorization to continue unilaterally depriving Mr.
3

4    Norman (and his mother) of the vehicle while the criminal case is pending.
5
     II.   LAW AND ARGUMENT
6

7
           The indictment charges that, in the event Mr. Norman is convicted, his

8    vehicle will be forfeited. The government argues it must “preserve its right to
9
     maintain custody of the property as provided in the applicable criminal forfeiture
10

11   statute.” No such right exists. The forfeiture statute authorizes the district court,
12
     “in imposing sentence on any person convicted” of violating certain enumerated
13

14
     federal criminal statutes to “order such person to forfeit his interest in any

15   property…that was used or intended to be used to commit or to facilitate the
16
     commission of such violation.” 18 U.S.C. § 2428(a)(1) (emphasis added); see also
17

18   United States v. Newman, 659 F.3d 1235, 1241 (9th Cir. 2011) (“Congress
19
     conceived of [criminal] forfeiture as punishment for the commission of various
20

21
     crimes.”) (emphasis in original). In other words, the forfeiture statute only permits

22   forfeiture upon conviction; it does not authorize the government to unilaterally
23
     withhold property from a defendant while his criminal case is pending.
24

25         None of the other forfeiture provisions offered by the government permit it
26
     to retain a criminal defendant’s personal property by merely lodging a criminal
27

28
     forfeiture allegation against him in the indictment. For example, 21 U.S.C. § 853



                                               3
           Case 4:19-cr-00690-JAS-LCK Document 23 Filed 04/30/19 Page 4 of 6



1    sets forth various protective measures courts may utilize to protect property which
2
     may be subject to criminal forfeiture (and the government’s prospective interest in
3

4    it) such as issuing restraining orders, injunctions, and monetary bonds, etc. See,
5
     e.g., 21 U.S.C. § 853(e)(1)(A), (e)(2), (f).      Despite the availability of these
6

7
     prophylactic measures, the government nevertheless contends none could protect

8    its interest in the Honda Civic because it is already in the government’s possession.
9
     (Govt. Br. 2-3.).   To the contrary, various subsections of the forfeiture statutes
10

11   authorize district courts to issue orders, as necessary, to protect property subject to
12
     seizure that is not already in the government’s possession, i.e., to ensure the
13

14
     property’s value is not diminished while the case is pending and before the

15   defendant is convicted.
16
           If the government fears the Honda Civic’s value will be negatively impacted
17

18   if released until the case is resolved, Mr. Norman will stipulate to the issuance of a
19
     restraining order limiting his ability to sell, transfer, alter, or remove it from the
20

21
     District of Arizona without prior Court authorization. He will also continue to

22   insure it and not allow coverage to lapse for any reason. The government should
23
     not be permitted, however, to continue to hold it while the case is pending. The
24

25   government has not offered any direct legal support for its proposed course of
26
     action here. Nor has the government demonstrated why it is necessary to maintain
27

28
     custody of the Honda Civic while the case is pending. Nothing in the applicable



                                                4
              Case 4:19-cr-00690-JAS-LCK Document 23 Filed 04/30/19 Page 5 of 6



1    forfeiture statute (18 U.S.C. § 2428) or any other provision of law offered by the
2
     government authorizes unilaterally, indefinitely withholding property until the
3

4    criminal case is resolved. The Honda Civic may be forfeited only upon a jury
5
     determination of Mr. Norman’s guilt. Fed. R. Crim. P. 32.2(b)(1)(A). Unless and
6

7
     until that occurs, it is not subject to criminal forfeiture and thus cannot be deprived

8    from its lawful interest holder(s).
9
     III.     CONCLUSION
10

11            For the reasons set forth above, this Court should deny the government’s
12
     request for an order permitting it to maintain custody of Mr. Norman’s seized
13

14
     property and should direct the government to return it pursuant to Fed. R. Crim. P.

15   41(g).
16
              RESPECTFULLY SUBMITTED this 30th day of April, 2019.
17

18
                                             Law Office of
19
                                             HERNANDEZ & HAMILTON, PC
20

21
                                              s/Joshua F. Hamilton
22                                           JOSHUA F. HAMILTON
23                                           Attorney for Defendant
24

25

26

27

28




                                                5
           Case 4:19-cr-00690-JAS-LCK Document 23 Filed 04/30/19 Page 6 of 6



1                            CERTIFICATE OF SERVICE
2
     I, Joshua F. Hamilton, do hereby certify that on this 30th day of April, 2019, I
3
     transmitted the foregoing document to the following recipients:
4
     The Honorable James A. Soto
5
     United States District Court
6

7
     Adam Rossi, Assistant
     United States Attorney’s Office
8

9    Michael J. Bloom
     Attorney for Defendant Norman
10

11   Joshua F. Hamilton
     Attorney for Defendant Norman
12

13   By s/Joshua F. Hamilton
14
       JOSHUA F. HAMILTON

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            6
